                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SAMUEL APPLEWHITE,

              Plaintiff,

       v.                                           Case No. 3:17-cv-01111-JPG-SCW

BOBBY BLUM and WEXFORD HEALTH
SOURCES INC.,

              Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED

WITHOUT PREJUDICE.

DATED: November 28, 2018




                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:   s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
